El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La parte apelada en este caso solicita que desestimemos la apelación de acuerdo con la regia 59 de las de esta- corte según la cual, a pesar, de las prórrogas que pueda baber con-cedido el tribunal a quo podemos discrecionalmente desesti-mar la apelación cuando transcurran más de noventa días desde la interposición del recurso sin presentarse los autos de la apelación en la secretaría de esta corte, si se probare satisfactoriamente que la apelación no lia sido proseguida con la diligencia debida o de buena fe, o que es frívola. Para que podamos desestimar la apelación de acuerdo con esta regia, no basta el mero transcurso de los noventa días sino que debe probarse además que concurre alguna de las otras circuns-tancias que en ella se mencionan; y como en este caso tal prueba no nos ha sido presentada, no debemos acceder a lo solicitado.
Es cierto que la parte apelada trata de deducir la falta •de diligencia de la apelante del hecho de que habiendo orde-nado la corte inferior que hiciera enmiendas en el pliego de -exposición del caso que presentó a su aprobación para utili-zarla en la 'apelación, ha transcurrido mucho tiempo sin que hiciera las enmiendas ordenadas; pero como la orden de la corte no le fijó término para presentar el nuevo pliego enmen-dado, no podemos aceptar que en tales condiciones haya sido negligente la parte apelante, y si la falta de fijación de tér-mino demoraba la tramitación de'la-preparación del recurso, •debió la parte apelada solicitar de dicho tribunal que seña-lara un término al apelante. Antes de hacer uso del poder ■discrecional que para desestimar una apelación se establece ■en esa regia, habremos de estar satisfechos de la falta de -diligencia del apelante, y en este caso no lo estamos. La mo-ción debe ser desestimada.

Denegada la moción.

*1005Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.